Citation Nr: 0825816	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a substantive appeal was timely with regard to 
the issue of entitlement to basic eligibility for U.S. 
Department of Veterans Affairs (VA) benefits.  

2.  Whether new and material evidence has been provided to 
reopen a claim for entitlement to basic eligibility for VA 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased former 
Philippine service member, whom she claims had the requisite 
service to qualify for VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and September 2007 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant applied for death pension benefits for her late 
spouse, who died in 2001 and was a former member of the 
Philippine military.  The RO, in a decision mailed to the 
appellant in July 2003, determined that the appellant's 
spouse did not have requisite service to qualify for VA 
benefits.  She filed a timely notice of disagreement with 
this action and was afforded a statement of the case in March 
2004.  The appellant did not, however, submit a substantive 
appeal within 60 days from the issuance of the statement of 
the case or within a year from the RO's decision (with the 
latest of these dates, July 31, 2004, being the last possible 
date for her to file the appeal).  As such, the RO determined 
that the July 2003 decision was final.  

The appellant eventually stated her intention to carry her 
appeal forward and was informed by the RO that the time to 
appeal had expired, and that in order for her to complete a 
claim for entitlement to basic eligibility for VA benefits, 
she would need to submit new and material evidence.  See 
38 C.F.R. § 3.156.  The appellant expressed disagreement with 
this, and insisted that her appeal was not filed in a timely 
fashion due to failing health and illness.  During this time, 
she also submitted evidence in an attempt to further her 
initial claim of entitlement to eligibility for benefits, 
which the RO addressed on new and material grounds, 
eventually issuing a denial in September 2007 on what it 
considered a petition to reopen a claim for basic eligibility 
for VA benefits.  

As the resolution of the timely appeal issue in the 
appellant's favor would moot a petition to reopen (i.e. the 
claim for entitlement to eligibility for VA benefits would 
not be final), the Board determines the claims to be 
inextricably intertwined and will not issue a decision on the 
petition to reopen until further development has occurred 
with respect to the issue of the alleged timely appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered). 

With regard to the alleged timely appeal, the Board notes 
that the appellant initially requested a Travel Board Hearing 
before a Veterans Law Judge in her substantive appeal of the 
issue in September 2006.  She was subsequently afforded a RO 
hearing, pursuant to her request, but was not offered a Board 
hearing.  The appellant further stated, in March 2007, a 
desire to have a "second hearing," presumably with a 
Veterans Law Judge, and she stated that she had sought 
counsel with the American Legion.  

Appellants, as a matter of law, have the right to present 
evidence at a hearing before a Veterans Law Judge if they so 
request.  See 38 C.F.R. § 20.700 (2006).  The importance of 
responding to a request for a hearing is illustrated in 38 
C.F.R. § 20.904(a)(3), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In this case, as it is apparent that the 
appellant desires a Board hearing, the RO must clarify 
whether she wants a Videoconference or Travel Board hearing 
and schedule it accordingly. 

The RO must also issue the appellant a letter informing her 
that it appears that she is currently unrepresented in this 
appeal and advising her of the option to appoint a 
representative to assist her with the pursuit of her appeal 
prior to Board adjudication of the claims.  38 C.F.R. §§ 
20.600, 20.602 (2007). 

Accordingly, the case is REMANDED for the following action:

1.   The RO should clarify, in writing, 
the appellant's intentions regarding her 
representation in this appeal. 
Appropriate documentation concerning such 
representation should be associated with 
the claims file, to include VA Form 21-
22a if indicated.  

2. The RO should clarify whether the 
appellant wants a Videoconference or 
Travel Board hearing in connection with 
this appeal and schedule the appropriate 
hearing thereafter.  The RO must clearly 
notify the appellant (and, if the 
appellant has appointed a representative, 
the representative) of the time and date 
of the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




